Case 2:20-cv-00051-BMM Document 1-3 Filed 10/02/20 Page 1 of 4




               Exhibit B
       Case 2:20-cv-00051-BMM Document 1-3 Filed 10/02/20 Page 2 of 4




EricE. Holm
HOLM LAW FIRM, PLLC
Montana Power Building
115 N. Broadway, Ste. 304
Billings, MT 59101
Phone: (406) 252-2900
eric@holm-law.com
Attorney for Plaintiff



     MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY ·

LORI ELLEN PEQUET,                               )
                                                 ) Cause_No.: DV-20-2)B _.
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )
FEDERAL EXPRESS CORP, now known as ) FIRST AMENDED COMPLAINT
FedEx Corporation, and DOES 1-25,  ) AND DEMAND FOR JURY TRIAL
                                   )
     Defendants.                   )·


        Plaintiff Lori Ellen Pequet, by and through counsel of record, Eric E. Holm of Holm Law

Ffrm, PLLC, hereby file this First Amended Complaint, alleging as follows.

                               FIRST AMENDED COMPLAINT

        1.      At all relevant times, Pequet has been a resident of Gallatin County, Montana.

        2.      At all relevant times, Defendant has been a Delaware for-profit corporation, with

its headquarters in Memphis, Tennessee, and engaged in business in Gallatin County, Montana.

        3.      John Does 1-25 are additional individuals or entities who may be responsible for

the losses and damages to Plaintiff as alleged herein.

        4.      At all relevant times leading up to her _termination, Defendant employed Pequet in

Gallatin County, Montana.




                                                 1
      Case 2:20-cv-00051-BMM Document 1-3 Filed 10/02/20 Page 3 of 4




           5.     Pequet completed any probationary period set by Defendant or imposed by

statute.

           6.     Defendant terminated Pequet from employment on or about July 9, 2019.

           7.     The reason given for Pequet's termination was that she allegedly "falsified [an]

accident report by providing a false statet?ent on the cause of the accident." Defendant stated,

"You stated to management and in a written statement that a service truck had hit the FedEx

vehicle you were driving and caused damage to the rear bumper." This is false. Pequet never said

this, either in a verbal statement to management or in her two written statements.

           8.     The termination decision further relied upon two unrelated warning lette~·s, both

of which are false, exaggerated, and/or do not constitute good cause under the WDEA.

           9.     Pequet exhausted Defendant's intern.al procedures for appealing her discharge.

           10.    Defendant discharged Pequet from employment without good cause.

           11.    Defendant discharged Pequet in violation of the express provisions of its written

personnel policies.

           12.    Defendant discharged Pequet in retaliation for reporting violations of public

policies, not based upon a protected class or anti-discrimination laws.

                 COUNT I- WRONGFUL DISCHARGE FROM EMPLOYMENT

           13.    Plaintiff reasserts each paragraph above as if fully set forth herein.

           14.    Defendant violated Montana's Wrongful Discharge from Employment Act, §§ 39-

2-901, MCA, et seq, causing Plaintiff damages, including but not limited to lost wages and

benefits, punitive damages for her whistleblower claim, and interest on all amounts.

       WHEREFORE, Plaintiff requests relief as follows:

           1. For judgment to be entered against Defendant and in Plaintiff's favor;




                                                    2
Case 2:20-cv-00051-BMM Document 1-3 Filed 10/02/20 Page 4 of 4




 2. For those damages allowed by law for the injuries and losses to Plaintiff;

 3. For costs and fees expended herein; and

 4. For such other relief as the Court may deem just and proper.

                               JURY TRIAL DEMAND

 Plaintiff requests a jury trial on all issues.

DATED this 22nd day of June, 2020.

                                          HOLM LAW FIRM, PLLC



                                  By:
                                          EricE. Holm
                                          Attorney for Plaintiff




                                             3
